Exhibit 10.16

 

LOGO [g266978travelport_logo.jpg]

24th November 2011

Philip Emery

EVP and Chief Financial Officer

Langley, England UK

Dear Philip,

This letter confirms the changes to the terms and conditions of your employment
with Travelport International Limited (the “Company”), as set forth below, which
take effect 1st January 2012, except as otherwise indicated.

 

Base Salary:

Your basic salary, as set forth in Clause 5.1 of your 1st October 2009 Contract
of Employment with the Company (“Contract”), will increase to £350,000 gross per
annum. As discussed with you, the foregoing increase in your basic annual salary
is in lieu of the Company’s March 2012 annual review of your basic annual salary
as set forth in clause 5.2 of your Contract.

 

Travelport Bonus Plan:

You are eligible to earn 100% of your basic annual salary at target with the
potential to earn up to 200% of your target bonus (i.e. 200% of your basic
annual salary) at the discretion of the Board. Your bonus will be based on the
enterprise performance targets as set by the Board. These may vary from year to
year. Bonus payment is at the discretion of the Company and subject to the
approval of the Board.

 

Pension:

Group Personal Pension Plan. The Company contributions are capped at the lesser
of (a) 15% of your then-current annual base salary or (b) the maximum amount of
the annual allowance permitted by HM Revenue & Customs without additional tax
(i.e. £50,000 per annum for the 2011-2012 tax year), to be contributed monthly
by the Company. You are not required to contribute in order to receive these
Company contributions, but in the event that the Company’s contributions are
less than the maximum amount of the annual allowance permitted by HM Revenue &
Customs without additional tax (i.e. £50,000 per annum for the 2011-2012 tax
year), you can contribute the difference between the Company’s contributions and
the maximum amount of the annual allowance permitted by HM Revenue & Customs
without additional tax. For the 2011-2012 tax year, since your base salary will
be increasing during the tax year, the Company will continue to make
contributions of 15% of your current base salary on a monthly basis, up to the
maximum of £50,000 for the 2011-2012 tax year (including all employer and
employee contributions made during the year) ).

 

Cash Allowance:

Effective at the beginning of the 2012-2013 tax year, you will receive a per
annum cash allowance in an amount equal to (a) 15% of your then-current annual
base salary minus (b) the Company’s pension contribution under this letter. This
amount,

 



--------------------------------------------------------------------------------

LOGO [g266978travelport_logo.jpg]

 

 

less all required deductions and withholdings, will be paid monthly. For the
2011-2012 tax year, however, the Company shall make a one-time cash payment for
the amount by which the Company’s 15% contribution would exceed the £50,000 cap
(including all employer and employee contributions made during the year, and
assuming no employee contributions for January – March 2012). Effective
6th April 2012 and for the remainder of the 2012-2013 tax year, assuming the
maximum amount of the annual pension allowance permitted by HM Revenue & Customs
without additional tax remains at £50,000 per annum, based on your annual base
salary of £350,000, this annual cash allowance will be £2,500 ((£350,000 x 15%)
- £50,000). For the avoidance of doubt, this cash allowance is not part of your
annual base salary and therefore shall not be used as the basis for calculating
bonus (including without limitation under the clause above entitled Travelport
Bonus Plan), any termination payment (including without limitation under Clauses
16.6 and 16.7.1 of the Contract), pension (including under the clause above
entitled Pension) or any other entitlements.

This letter replaces the 28 March 2011 letter agreement between you and the
Company, which is null and void upon your execution of this letter. All other
terms and conditions of your employment remain unchanged. Please sign below and
return this letter to Lee Golding in Human Resources in order to take advantage
of these benefits.

Yours sincerely

/s/ Gordon Wilson

Gordon Wilson

President and CEO Travelport

Director, Travelport International Limited

I, Philip Emery, confirm that I understand and accept the terms contained within
this letter.

 

Signature  

/s/ Philip Emery

Date  

24 NOV 2011